Citation Nr: 0209691	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  94-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of medical treatment in a 
Department of Veterans Affairs (VA) facility under the 
provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945 and from August 1946 until his retirement in January 
1970.  He died in February 1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for the cause of 
the veteran's death as a result of medical treatment in a 
Department of Veterans Affairs (VA) facility under the 
provisions of 38 U.S.C. § 1151.

The appellant testified at a hearing in April 1994 before a 
Board Member who subsequently remanded the case for further 
development of the evidence in a June 1995 remand order.  
Because that Board Member was no longer with the Board when 
the case was returned from remand, the appellant was asked if 
she desired another hearing and she declined.  The Board 
remanded the case again for further development of the 
evidence in September 1999.


FINDINGS OF FACT

1.  The veteran died of metastatic renal cell cancer in 
February 1993.

2.  The course of his disease was typical of patients with 
metastatic renal cell cancer.

3.  The veteran did not suffer an injury or an aggravation of 
an injury or disease as the result of VA hospitalization, 
medical or surgical treatment, or an examination, prior to 
his death, and his death was not the result of any such 
injury or aggravation.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death as a result of medical treatment in a VA 
facility under the provisions of 38 U.S.C. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for cause of the 
veteran's death under 38 U.S.C. § 1151.  Prior to October 1, 
1997, section 1151 provided dependency and indemnity 
compensation (DIC) under chapter 13 for death resulting from 
hospitalization or medical or surgical treatment furnished by 
VA as if such death were service-connected.  38 U.S.C.A. 
§§ 1151, 1311 (West 1991 and Supp. 2002).  A VA regulation 
implementing section 1151 limited the award of compensation 
in such cases to injuries resulting from VA negligence or 
"fault" or from accidents occurring during treatment.  
38 C.F.R. § 3.358(c)(3) (1994).  This regulation was 
invalidated by the courts as contrary to the statute which 
did not provide a "fault" requirement.  Brown v. Gardner, 
513 U.S. 115, 119 (1994), aff'g Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'g sub nom. Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  In March 1995, VA amended the regulation to 
conform to the Supreme Court decision.

Subsequently, section 1151 was amended by Section 422(a) of 
Public Law 104-204, to provide a "fault" requirement, i.e., 
to provide that compensation under section 1151 is payable 
only where disability or death is due to fault on the part of 
VA or to an event not reasonably foreseeable.  The amended 
version of the law is effective with respect to claims filed 
on or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 
1997).  The former version of section 1151 did not require 
any showing of fault on the part of VA; it merely required 
that injury or aggravation of injury be "the result of" 
hospitalization or medical or surgical treatment, thereby 
simply imposing the requirement of a "causal connection" 
between the injury or aggravation of an injury and 
hospitalization or medical or surgical treatment.  See 38 
U.S.C.A. § 1151 (West 1991); Brown v. Gardner, 513 U.S. 115, 
119 (1994).

In this case, the appellant's claim for DIC pursuant to 
section 1151 was filed in April 1993.  Therefore the former 
version of the law applies to it as does the version of the 
VA regulation that was amended to comply with the Supreme 
Court decision in Brown v. Gardner.  See 38 C.F.R. § 3.358 
(1997).  The former version of section 1151 provided in 
pertinent part, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . awarded 
under any of the laws administered by the 
Secretary, or as the result of having 
submitted to an examination under any 
such law, . . . and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were 
service-connected. . . .

38 U.S.C.A. § 1151 (West 1991).

In this case, the immediate cause of death as listed on the 
death certificate was metastatic renal carcinoma "due to (or 
as a consequence of) pulmonary embolism."  At the time of 
the veteran's death, service connection was in effect for 
chronic degenerative and gouty arthritis of the cervical and 
lumbar spine, rated 20 percent disabling, and for bilateral 
hearing loss, which was assigned a noncompensable rating.

At the April 1994 Travel Board hearing, the appellant 
testified that, if a VA examination had been done as she had 
requested and had been told would be done, the veteran might 
have lived longer (page 3).  She also contended that, if the 
spread of his cancer had been diagnosed and treated in a 
timely manner, he might have lived longer (page 3).  She 
stated that she had been told by VA personnel that testing 
would be done to find the cause of his severe back pain but 
the testing had been postponed because the equipment was 
broken (page 3).  At one point the veteran had told her that 
VA testing had found a little mass in his kidney which might 
be a kidney stone for which he was to have been evaluated in 
three months (page 5).  After the VA surgery which revealed 
the renal cancer, he had had a blood clot and leg swelling 
and he had been informed that the blood clot could be due to 
the surgery and could travel to his lungs and kill him (page 
6).  The appellant testified at the April 1994 Travel Board 
hearing that the veteran had been in receipt of Social 
Security benefits at the time of his death, but she specified 
that these benefits were not based upon disability but upon 
his retirement (page 7).  She stated that, in January 1993, 
she had asked that a VA computerized tomogram (CT) scan be 
done but because the equipment was broken it was scheduled 
for February 17, 1993, and during the veteran's terminal 
hospitalization at a private medical facility a CT scan had 
revealed cancer of the veteran's spine (pages 7 and 8).  The 
etiology of his spinal cancer had never been determined (page 
10).

Service medical records in this case reflect that the veteran 
had a congenital kidney abnormality manifested by a bifid 
renal pelvis, bilaterally, with double ureters but he had no 
form of cancer, including his fatal renal cancer, deep venous 
thrombosis, or pulmonary embolism during service nor does the 
evidence show that cancer manifest within one year after 
service retirement.  VA genitourinary examination in March 
1970 revealed mild albuminuria of undetermined cause and VA 
general medical examination in March 1970 revealed occasional 
proteinuria and orthostatic albuminuria.  VA clinical records 
of 1989 and 1990 reflect that the veteran was treated for 
heart disease.

The discharge summary of the veteran's VA hospitalization in 
June 1992 reflect he presented with new complaints, for the 
last three days, of weakness and mild exertional dyspnea when 
walking on a low grade incline.  He complained of right hip 
and low back pain for the last six months.  He had a history 
of hematuria which began during anticoagulation therapy 
approximately 1 1/2 years earlier and was exacerbated by 
nonsteroidal medication, aspirin, or in-hospital use of 
anticoagulation medication.  He had not noted any gross 
hematuria on other occasions.

The veteran's medical history included findings on cystoscopy 
which had revealed no lesions or site of bleeding but he had 
a dual collecting system.  An intravenous pyelogram showed 
delayed visualization of the right kidney.  A retrograde 
pyelogram showed latent filling of the lower pole with 
hydroureter and prompt filling of the upper pole of the 
kidney.  Previously, a basal cell carcinoma was removed from 
the back of his neck.

During the veteran's June 1992 VA hospitalization, a work-up 
was performed concerning renal insufficiency with the help of 
the Nephrology Service.  A renal ultrasound showed 
hydronephrosis, as previously shown in the right upper pole, 
and mild scarring in the left kidney.  There was felt to be a 
large section of the right lower kidney that was not scarred 
or hydronephrotic.  Further testing revealed complete 
non-functioning of the lower pole of the right kidney with 26 
percent total function of the right kidney and 73 percent of 
the left kidney.  The findings were considered suspicious for 
malignancy in the right lower pole.  Thus, a computerized 
tomographic (CT) scan of the abdomen was performed which 
confirmed a mass in the right lower kidney and some inferior 
vena caval nodal fullness.  Magnetic resonance (MR) scanning 
was done to look for inferior vena cava and renal vein 
thrombus involvement, and the results of those studies were 
pending at the time of the dictation of the discharge 
summary.  The veteran was tentatively planned for a radical 
nephrectomy.

The veteran's "back pain was felt to be related to his 
ureter although he [did] not have clear flank tenderness."  
A bone scan was considered negative for any metastatic 
disease and revealed only mild degenerative disease of the 
lumbosacral spine which did not involve the area of his pain, 
although a right inguinal hernia might be contributing to the 
pain.  The discharge diagnoses were a right renal mass, 
suspected renal cell carcinoma versus transitional cell 
carcinoma; hypertension; renal insufficiency; a history of 
diabetes; a history of ischemic heart disease, stable.

The veteran underwent VA hospitalization in July 1992 during 
which a right nephrectomy, which was to have been performed, 
was not done because a large inoperable tumor of the right 
kidney was found.  The appellant contends that this surgery 
caused deep venous thrombosis which led to a pulmonary 
embolism.

The veteran underwent VA hospitalization in August 1992 for 
late stage renal carcinoma.  He had a history of problems 
with malaise and weakness for approximately one month.  He 
had had an exploratory laparotomy in July 1992 which was 
positive for spread of the cancer to lymph nodes, and it had 
been felt that there was nothing further to offer the 
veteran.  He was admitted for transfusions.  The diagnoses 
included renal cell cancer.

VA outpatient treatment records from September 1992 to 
January 1993 reflect that the veteran had continued weakness 
due to end stage renal cell cancer.

Private clinical records from September to December 1992 
reflect that in September 1992 it was noted that two months 
earlier nonresectable renal cell carcinoma had been diagnosed 
and since then he had had anemia, chronic renal 
insufficiency, and deep vein thrombosis.  In December 1992, 
he had severe low back and right shoulder pain.  X-rays 
revealed severe osteophytes and possible compression fracture 
in the lumbar spine.  It was felt that this accounted for his 
low back pain since he had renal cancer.  He was given 
physical therapy and Morphine for pain.

The veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance on January 
20, 1993.  It was noted that he was cachectic and appeared 
ill.  He had markedly decreased range of motion of the right 
arm and severe low back pain.  It was noted that he had 
terminal metastatic renal cancer.

The records of the veteran's terminal hospitalization at a 
private medical facility in January and February 1993 reflect 
that during his VA hospitalization in June 1992, when right 
renal cell cancer had been diagnosed, he had had deep vein 
thrombosis.  Thereafter, he had required more and more pain 
medication.  It was also noted that a prior surgical 
laparotomy had found that his renal tumor was too large to 
resect and he had had venal caval and deep vein thrombosis.  
A bone scan revealed metastatic lesions in the right shoulder 
area and in some of his lumbar vertebrae.  This was the area 
of his primary pain.  Radiation therapy was begun on February 
1, 1993, but his symptoms worsened, and he began having 
seizure-like activity and went into respiratory arrest.  In 
view of his past history, it was felt that he "either had a 
very large tumor burden including brain, lung and bone 
metastases or he possibly had a pulmonary embolus."  He died 
on February 2, 1993.  The pertinent diagnoses were metastatic 
renal cell carcinoma, severe pain syndrome secondary to 
metastatic bone disease, anemia, and hypertension.

A November 1998 VA medical opinion from the Chief, Oncology 
Section, Nashville VAMC reflects that, upon review of the 
claims file, the physician felt that the veteran had died of 
metastatic renal cell cancer.  He could not find any evidence 
of inappropriate VA care.  He stated that the metastatic 
renal cell cancer did not appear to be a service-connected 
illness, and that the veteran's medical course was typical of 
patients with metastatic renal cancer.

The file was returned to the VA doctor to address 
specifically the question posed in the June 1995 Board remand 
of whether it was as likely as not that the pulmonary 
embolism listed on the death certificate was related to the 
vena caval and deep venous thrombosis noted in June 1992.  In 
a December 1998 Memorandum, the VA physician stated that 
these were likely related.  He further stated that, once 
patients had blood clots, they tended to get additional blood 
clots.  Patients with cancer had more blood clots than 
normal.  The VA physician did not feel that the veteran's 
care was inappropriate.

In its September 1999 remand order, the Board noted that the 
death certificate stated that the veteran's fatal renal 
cancer was due to a pulmonary embolism but that, during the 
terminal hospitalization, a pulmonary embolism was only 
suspected and was never clinically identified.  Moreover, the 
Board noted that the evidence suggested that the death 
certificate was in error in stating that a pulmonary embolism 
caused the veteran's fatal cancer because the renal cancer 
developed long before any putative pulmonary embolism.

The Board also noted that the results of MR scanning during 
VA hospitalization in June 1992 were not on file nor were 
records of the VA hospitalization in July 1992. The Board 
concluded that the complete medical records of the veteran's 
terminal hospitalization should be obtained (particularly 
with regard to whether a pulmonary embolism was actually 
detected).  The Board also noted that the medical opinions 
obtained in 1998 did not address clearly, as requested by the 
prior remand, whether a pulmonary embolism (if any) was 
related to any venal caval or deep venous thrombosis.  
Accordingly, the Board remanded the case for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998) (Board 
remand confers a right to, and duty to ensure, VA compliance 
with the terms of the remand, including availability of a 
claim file at the time of VA examination, as instructed in a 
Board remand).

Specifically, the Board ordered that the RO obtain the 
complete records of the veteran's VA hospitalizations in June 
1992 (to include the report of any MR scanning conducted 
during that hospitalization), July 1992 (to include the 
operative report of any surgery conducted during that 
hospitalization), and August 1992.  The Board also ordered 
the RO to obtain the authorization of the appellant for 
release to VA of private medical records in connection with 
the veteran's terminal hospitalization in January and 
February 1993.  Finally, the Board ordered the RO to obtain 
an opinion from a VA oncologist concerning the following:

(a)  Did the veteran develop circulatory impairment due to 
any treatment during any VA hospitalization in 1992 or, if it 
existed, was it merely coincidental with such treatment?

(b)  Did any circulatory impairment due to any treatment 
during VA hospitalization in 1992 cause or contribute to the 
development of a pulmonary embolism?

(c)  Did, as the death certificate indicates, any pulmonary 
embolism (if it existed) cause the veteran's terminal renal 
cancer?

(d)  Did any pulmonary embolism (if it existed) cause or 
contribute to the veteran's death?

(e)  Regardless of whether there was any fault, was there (as 
alleged) any VA failure to render prompt and appropriate 
diagnostic testing or treatment which led to the development 
additional disability which caused or contributed to the 
veteran's death?

On remand, some additional private medical records were 
obtained, although many were copies of records already in the 
claims file.  A October 2000 VA Form 119 Report of Contact 
shows that the VAMC stated that the RO was furnished a 
complete copy of the veteran's 1992 VA medical records in 
August 1995 and additional records were not available.  
Concerning this, the Board notes that a report of the results 
of the MR scan, which was not available at the time that the 
June 1992 discharge summary was dictated, is in the claims 
file.  Specifically, a Progress Note, dated June 27, 1992, 
the date of discharge, shows that a MRI was done at 6:00 p.m.  
The results showed retrocaval adenopathy, 1.5 - 2.0 
centimeter node.  There was no thrombosis in the inferior 
vena cava.  The right renal vein was not well seen but there 
was possible compression from the retrocaval node versus 
thrombosis.  Because these results were the primary reason 
the Board requested the RO to obtain additional VA records on 
remand and because the Nashville VAMC has confirmed that 
additional records are unavailable, the Board concludes that 
another remand to search for more records in this case is not 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Most importantly, the RO obtained the answers to the medical 
issues involved in this case from a VA physician on remand.  
In a November 2000 report, the doctor indicated that the 
veteran's circulatory impairment was consistent with his 
history of arteriosclerosis and was not related to renal cell 
carcinoma treated by VA in 1992.  Accordingly, the doctor 
responded "no" to the question, "Did any circulatory 
impairment due to any treatment during VA hospitalization in 
1992 cause or contribute to the development of a pulmonary 
embolism?" because the veteran's circulatory impairment was 
not due to VA treatment.

Concerning the death certificate showing that the renal 
cancer was due to pulmonary embolism, the doctor noted that 
pulmonary embolism does not cause renal carcinoma.  He noted, 
however, that cancer (renal cell carcinoma) can increase the 
risk of pulmonary embolism.  Upon review of the medical 
evidence in this case, it was the VA doctor's opinion that 
pulmonary embolism did not cause or contribute to the 
veteran's death in this case.  Moreover, the doctor stated 
that, regardless of whether there was any "fault" on the 
part of VA, there was no failure on the part of VA to render 
prompt and appropriate diagnostic testing or treatment in 
this case and no such failure led to the development of any 
additional disability or caused or contributed to the 
veteran's death.

Based on a review of the evidence in its entirety, the VA and 
private medical records from 1992 and 1993 and the opinions 
of the VA physicians in 1998 and 2000, the Board concludes 
that there is no competent evidence in this case to show that 
the veteran suffered an injury, or an aggravation of an 
injury or disease, as the result of VA hospitalization, 
medical or surgical treatment, or an examination, or that any 
such injury or aggravation resulted in his death.  The 
evidence fails to show any inappropriate care on the part of 
VA.  Rather, it shows that the veteran's course was typical 
of patients with metastatic renal cell cancer and that there 
was no failure on the part of VA to render prompt and 
appropriate diagnostic testing or treatment in this case and 
no such failure led to the development of any additional 
disability or caused or contributed to the veteran's death.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim service connection for the 
cause of the veteran's death as a result of medical treatment 
in a Department of Veterans Affairs (VA) facility under the 
provisions of 38 U.S.C. § 1151.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002).  

In so concluding, the Board notes that, while this claim was 
pending on appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 1991 & Supp. 2002).  Among 
other things, this law eliminated the former requirement in 
the law that the claimant submit a well grounded claim before 
being afforded assistance in the claim's development by VA.  
The new law also clarified the obligations of VA with respect 
to the duty to notify claimants what information or evidence 
is needed in order for the claim to be granted, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  The law applies to all 
claims filed on or after the date of its enactment or, as in 
this case, filed before the date of enactment and not yet 
subject to a final decision as of that date because of an 
appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002); cf. 
Dyment v. Principi, No. 00-7075, slip op. at 18-20 (Fed. Cir. 
Apr. 24, 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect); Bernklau v. Principi, No. 00-7122, slip op. at 19 
(Fed. Cir. May 20, 2002) (suggesting that a proceeding which 
was complete before VA, but which was on appeal to the Court 
or to the Federal Circuit at the time the VCAA was enacted, 
should not be remanded to the Board for further proceedings 
under section 3(a) of the VCAA).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
the statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board notes that it 
remanded the case twice for the RO to obtain the evidence 
that was needed in this case -- primarily a medical opinion 
as to whether, regardless of fault, the veteran's death was 
the result of VA medical care or treatment.  The appellant 
received copies of the BVA remand, and therefore she was on 
notice as to what evidence was needed to support her claim.  
On remand, the RO obtained or attempted to obtain all 
relevant medical records except where it was informed by the 
VAMC in Nashville that attempts to obtain additional VA 
medical records would be futile.  Moreover, the RO sent the 
appellant a supplemental statement of the case in January 
2002 which informed her of the provisions of the VCAA.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

In addition, the statement of the case and the supplemental 
statements of the case, provided to both the appellant and 
her representative, specifically satisfy the requirement of 
section 5103 of the new statute.  They notify the appellant 
and her representative of the evidence necessary to 
substantiate her claim.  Private medical records identified 
by the appellant as relevant to her claim have been obtained 
for review.  The appellant testified at a hearing before the 
Board in 1994 and was afforded the opportunity for another 
hearing in relation to her claim.  Accordingly, the Board 
finds that with respect to this claim all action required by 
the VCAA has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (noting that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death as a 
result of medical treatment in a Department of Veterans 
Affairs (VA) facility under the provisions of 38 U.S.C. 
§ 1151 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

